NUMBER 13-18-00100-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOSE TRINIDAD PEREZ,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on July 16, 2018, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant three extensions of time totaling 152 days to
file the brief. The Court ordered the brief to be filed on or before January 14, 2018, and

notified counsel that further motions for extension of time would not be granted absent

exigent circumstances. Appellant’s motion presents exigent circumstances that have

prohibited her ability to file the brief and appellant seeks an additional thirty days, until

February 13, 2019, to file the brief.

       The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before February 13, 2019.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of January, 2019.




                                             2